10 N.J. 531 (1952)
92 A.2d 655
IN THE MATTER OF THE ESTATE OF JULIA SIMON, DECEASED.
VICTOR RACZ, AS EXECUTOR, ETC., PLAINTIFF-RESPONDENT,
v.
MIHALY BARSCIK, ET ALS., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 24, 1952.
Decided December 1, 1952.
Mr. Morton Stavis argued the cause for the appellants (Messrs. Gross & Blumberg, attorneys; Mr. William Rossmore, of counsel).
No appearance for the respondent.
PER CURIAM.
The judgment will be affirmed for the reasons expressed in the opinion of Judge Jayne in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.